


Exhibit 10.16

 

TRAVELCENTERS OF AMERICA LLC

 

RESTRICTED SHARE AGREEMENT

 

This Restricted Share Agreement (this “Agreement”) is made as of
                                  , between
                                       (the “Recipient”) and TravelCenters of
America LLC (the “Company”).

 

In consideration of the mutual promises and covenants contained in this
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.            Grant of Shares.  Subject to the terms and conditions hereinafter
set forth and the terms and conditions of the Amended and Restated TravelCenters
of America LLC 2007 Equity Compensation Plan, as it may be amended from time to
time (the “Plan”), the Company hereby grants to the Recipient, effective as of
the date of this Agreement,                      of its limited liability
company interests represented by common shares, no par value per share.  The
shares so granted are hereinafter referred to as the “Shares,” which term shall
also include any shares of the Company issued to the Recipient by virtue of his
or her ownership of the Shares, by share dividend, share split, recapitalization
or otherwise.

 

2.            Vesting; Forfeiture of Shares.

 

(a)           The Shares shall vest one-fifth as of the date hereof and a
further one-fifth on                            of each of the next four
calendar years commencing on                                   .  Any Shares not
vested as of any date are herein referred to as “Unvested Shares.”

 

(b)           At the option of the Company and in the event the Recipient ceases
to render significant services, whether as an employee or otherwise, to (i) the
Company, (ii) the entity which is the manager or shared services provider to the
Company or an entity controlled by, under common control with or controlling
such entity (collectively, the “Manager”), or (iii) an affiliate of the Company
(which shall be deemed for such purpose to include any other entity to which the
Manager is the manager or shared services provider), all or any portion of the
Unvested Shares shall be forfeited by the Recipient as of the date the Recipient
ceases to render such services.  The Company may exercise such option by
delivering or mailing to the Recipient (or his or her estate), at any time after
the Recipient has ceased to render such services, a written notice of exercise
of such option.  Such notice shall specify the number of Unvested Shares to be
forfeited.

 

3.            Legends.  Share certificates, if any, evidencing the Shares shall
prominently bear a legend in substantially the following terms:

 

--------------------------------------------------------------------------------


 

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO AN INCENTIVE
PLAN MAINTAINED BY THE COMPANY.  THESE SHARES MAY BE SUBJECT TO TRANSFER AND/OR
VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN
AGREEMENT BETWEEN THE COMPANY AND THE INITIAL HOLDER OF THESE SHARES.  A COPY OF
APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND FORFEITURE CONDITIONS WILL BE
FURNISHED TO THE HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON REQUEST TO THE
SECRETARY OF THE COMPANY.”

 

In the event that the Shares are not evidenced by share certificates, the share
books and records of the Company shall contain a notation in substantially the
following terms:

 

“THE SHARES COVERED BY THIS STATEMENT WERE ISSUED PURSUANT TO AN INCENTIVE PLAN
MAINTAINED BY THE COMPANY.  THESE SHARES MAY BE SUBJECT TO TRANSFER AND/OR
VESTING RESTRICTIONS, AND UNVESTED SHARES ARE SUBJECT TO REPURCHASE RIGHTS AND
FORFEITURE CONDITIONS CONTAINED IN THE PLAN, THE RELATED GRANT OF SHARES OR AN
AGREEMENT BETWEEN THE COMPANY AND THE INITIAL HOLDER OF THESE SHARES.  A COPY OF
APPLICABLE RESTRICTIONS, REPURCHASE RIGHTS AND FORFEITURE CONDITIONS WILL BE
FURNISHED TO THE HOLDER OF THE SHARES COVERED BY THIS STATEMENT WITHOUT CHARGE
UPON REQUEST TO THE SECRETARY OF THE COMPANY.”

 

Certificates evidencing Shares and shares not evidenced by certificates shall
also bear or contain, as applicable, legends and notations as may be required by
the Plan or the Company’s Limited Liability Company Agreement or Bylaws, each as
in effect from time to time, or as the Company may otherwise determine
appropriate.

 

4.            Tax Withholding.   To the extent required by law, the Company
shall withhold or cause to be withheld income and other taxes incurred by the
Recipient by reason of the Shares, and the Recipient agrees that he or she shall
upon request of the Company pay to the Company an amount sufficient to satisfy
its tax withholding obligations from time to time (including as Shares become
vested) as the Company may request.

 

5.            Miscellaneous.

 

(a)            Amendments.  Neither this Agreement nor any provision hereof may
be changed or modified except by an agreement in writing executed by the
Recipient and the Company; provided, however, that any change or modification
that does not adversely affect the rights hereunder of the Recipient, as they
may exist immediately prior to the effective date of such change or
modification, may be adopted by the Company without an agreement in writing
executed by the Recipient, and the Company shall give the

 

2

--------------------------------------------------------------------------------


 

Recipient written notice of such change or modification reasonably promptly
following the adoption of such change or modification.

 

(b)            Binding Effect of the Agreement.  This Agreement shall inure to
the benefit of, and be binding upon, the Company, the Recipient and their
respective estates, heirs, executors, transferees, successors, assigns and legal
representatives.

 

(c)            Provisions Separable.  In the event that any of the terms of this
Agreement shall be or become or is declared to be illegal or unenforceable by
any court or other authority of competent jurisdiction, such terms shall be null
and void and shall be deemed deleted from this Agreement, and all the remaining
terms of this Agreement shall remain in full force and effect.

 

(d)            Notices.  Any notice in connection with this Agreement shall be
deemed to have been properly delivered if it is in writing and is delivered by
hand or by facsimile transmission or sent by registered certified mail, postage
prepaid, to the party addressed as follows, unless another address has been
substituted by notice so given:

 

To the Recipient:

To the Recipient’s address as set forth on the signature page hereof.

 

 

To the Company:

TravelCenters of America LLC

 

400 Centre Street

 

Newton, MA      02458

 

Attn: Secretary

 

(e)            Construction.  The headings and subheadings of this Agreement
have been inserted for convenience only, and shall not affect the construction
of the provisions hereof.  All references to sections of this Agreement shall be
deemed to refer as well to all subsections which form a part of such section.

 

(f)            Employment Agreement.  This Agreement shall not be construed as
an agreement by the Company, the Manager or any affiliate of the Company or the
Manager to employ the Recipient, nor is the Company, the Manager or any
affiliate of the Company or the Manager obligated to continue employing the
Recipient by reason of this Agreement or the grant of shares to the Recipient
hereunder.

 

(g)            Applicable Law.  This Agreement shall be construed and enforced
in accordance with the laws of The Commonwealth of Massachusetts.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
this Agreement to be executed under seal, as of the date first above written.

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

By:

 

 

Title:

 

 

 

RECIPIENT:

 

 

 

 

 

[Name]

 

[Address]

 

 

--------------------------------------------------------------------------------
